DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed February 2, 2022 overcomes the following objection/rejection(s) from the last Office Action of November 4, 2021:
Objections to the specification for minor informalities

Response to Arguments
Applicant's arguments filed February 2, 2022 have been fully considered but they are not persuasive.
Applicant argues, “There is nothing in Codella, however, to teach or suggest that either the CT images or the MRI images in data set 102 are pseudo images. Nor is there any teaching or suggestion in Codella that either the CT images of the data set 102 are pseudo images generated from corresponding MRI images of the data set 102, or vice-versa, namely, that the MRI images of the data set 102 are pseudo images generated from corresponding CT images of the data set 102 (Remarks, 15).”
	Examiner respectfully disagrees. A ‘pseudo image’ within the broadest reasonable interpretation (BRI) is an image that is not actually acquired/captured, but rather, a form that appears as an image with imaging properties e.g., a synthesized image, or a simulated image as disclosed in Codella. In addition to the prior cited references, Codella discloses combining the two data sets one from MRI, and 
	Applicant argues, “As such, contrary to the Examiner's assertions, Codella fails to teach or suggest augmenting a first data set of medical images with a second data set of medical images, the medical images of the second data set being pseudo medical images generated from corresponding medical images of the first data set, and fails to teach or suggest training a machine learning model using at least the pseudo medical images of the second data set and features included therein (Remarks, 16).”
	Examiner respectfully disagrees. As cited prior, the ordinary dictionary meaning of “augmenting” is “to make greater, more numerous, larger, or more intense (Merriam-Webster) i.e., to alter or make change. Further, Codella discloses combining the two data sets one from MRI, and one from CT into one full imaging dataset (paragraph 0016). Combining of two data sets from different modalities is read as making a single dataset greater, more numerous, and larger (as referenced in the definition of augmenting). Further, paragraph 0014, as cited prior discloses that an embodiment of Codella’s invention includes “generate simulated medical images according to the known laws of physics.” Additionally, Codella notes that the synthetic images could be x-rays or CT images (paragraph 0014). Thus, if the first data set was augmented as two CT data sets, the .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2015/0055842 to Codella et al. (hereinafter Codella) for the same reasons as set forth in the last Office Action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Codella for the same reasons as set forth in the last Office Action.

Claims 3, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Codella as applied to claim 1 above, and further in view of WO 2018/048507 to Han (hereinafter Han) for the same reasons as set forth in the last Office Action.  

Claims 5-7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Codella, and further in view of U.S. Publication No. 2010/0054564 to Vija et al. (hereinafter Vija) for the same reasons as set forth in the last Office Action. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Codella further in view of Vija, and further in view of a machine translation of CN 107913077 to Schreiber (hereinafter Schreiber) for the same reasons as set forth in the last Office Action.  

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Codella further in view of Vija as applied to claim 5 above, and further in view of U.S. Publication No. 2010/0046821 to Manjeshwar et al. (hereinafter Manjeshwar) for the same reasons as set forth in the last Office Action.  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Codella in view of Vija as applied to claim 12 above, and further in view of a machine translation of CN 110234400 (hereinafter CN ‘400) for the same reasons as set forth in the last Office Action.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Codella in view of Vija and CN ‘400 as applied to claim 13 above, and further in view of Han for the same reasons as set forth in the last Office Action. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Codella as applied to claim 1 above, and further in view of CN ‘400 for the same reasons as set forth in the last Office Action.  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Codella as applied to claim 2 above, and further in view of U.S. Publication No. 2010/0080354 to Fu et al. (hereinafter Fu) for the same reasons as set forth in the last Office Action.  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Codella in view of Han as applied to claim 2 above, and further in view of Manjeshwar, Schreiber, and Vija for the same reasons as set forth in the last Office Action.   

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Codella in view of Vija and Manjeshwar, and Schreiber for the same reasons as set forth in the last Office Action.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956. The examiner can normally be reached Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/COURTNEY JOAN NELSON/
Examiner, Art Unit 2668 

/VU LE/Supervisory Patent Examiner, Art Unit 2668